FILED
                             NOT FOR PUBLICATION                              OCT 31 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEKOVE V. SADRIA, a.k.a. Jacobo Vodo              No. 10-72529
Sadria,
                                                  Agency No. A099-910-947
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Sekove V. Sadria, a native and citizen of Fiji, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Sadria’s contention that his conviction for

possession of a controlled substance qualified for treatment under the Federal First

Offender Act, see generally Ramirez-Altamirano v. Holder, 563 F.3d 800, 806-08

(9th Cir. 2009), because it was not exhausted before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   10-72529